El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El acusado fue declarado culpable del delito de portar armas prohibidas mediante prueba tendente a acreditar que el día referido en la denuncia, o sea, el 14 de octubre de 1925, el acusado estaba cerca de un cafetín en el sitio co-nocido por Puerto Arturo, sub-barrio El Gandul, se dirigió al dueño del cafetín diciéndole y ordenándole que saliera, pues el acusado deseaba hablar con él; que el dueño del establecimiento contestó que no podía salir porque estaba ocupado en el momento; que entonces el acusado dijo “Si no sales te mato ahí mismo,” sacando un revólver que por-taba en uno de los bolsillos de su pantalón; que entonces el dueño huyó hacia el interior de una habitación y el acu-*56sado le disparó dos tiros con un revólver que según los tes-tigos era niquelado y blanco.
El revólver no fué ofrecido como prueba y esta omisión en realidad sirve de fundamento al primer señalamiento de error. Lo que la ley probibe es el portar cualquier arma o instrumento con el cual se pueda causar daño corporal. Es el acto de portar un arma lo que está probibido. Este acto o res gesta puede ser probado por cualquiera de las formas conocidas en la ley. El acto es la primera cuestión y la presentación del revólver es un asunto incidental o secundario. En verdad las autoridades cuando se trata de un instrumento peligroso hablan en el sentido de demostrar que puede presentarse una pistola u otro instrumento semejante, asumiendo aparentemente que la presentación no es un requisito necesario. La corte, de ser necesario, tomará conocimiento judicial (16 C. J. 517) de que un arma usada como ésta era una pistola y peligrosa. La cuestión fué considerada por nosotros en el caso de El Pueblo v. Julián, 18 D.P.R. 940, a virtud de la ley de 1905 como fué enmendada y no encontramos nada en la nueva ley que nos haga variar de opinión. Esa decisión la hemos aprobado en el caso de El Pueblo v. Nieves, resuelto en el día de hoy. Generalmente, siendo posible, debe presentarse el arma.
El apelante llamó la atención hacia, el hecho de que a él también se le acusaba por acometimiento y agresión con circunstancias agravantes. El apelante, según parece, alegó que las únicas dobles acusaciones que podían tener lugar de aeuercjo con la ley sería por conducta desordenada y portar un arma prohibida. Esta contención se funda en el artículo 11 de la ley, el cual prescribe lo siguiente:
“Las penalidades que por infracción a las disposiciones de esta Ley se impongan a personas en estado de embriaguez y de conducta desordenada serán en adición a las penas en que dichas personas incurran por su conducta desordenada.”
La contestación completa a esta contención es que las palabras no se prestan para tal interpretación.
*57Los demás errores envolvían la apreciación de la prueba. El acusado trató de probar una coartada (alibi), y que eía imposible que él hubiera estado en el cafetín. La corte llegó a otra conclusión y no vemos ninguna razón para revocar la sentencia que debe ser confirmada.